NO.  07-09-0396-CR
                                       
                            IN THE COURT OF APPEALS
                                       
                       FOR THE SEVENTH DISTRICT OF TEXAS
                                       
                                  AT AMARILLO
                                       
                                    PANEL B
                                       
                               FEBRUARY 23, 2010
                         _____________________________
                                       
                          CARLOS TIJERINA, APPELLANT
                                       
                                      V. 
                                       
                         THE STATE OF TEXAS, APPELLEE
                        ______________________________
                                       
               FROM THE 154[TH] DISTRICT COURT OF LAMB COUNTY; 
                                       
                    NO. 4162; HONORABLE FELIX KLEIN, JUDGE
                        ______________________________
                                       
                                       
Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.
                                     ORDER
                                       
                                       
Appearing pro se, Carlos Tijerina filed a document with this court that we mistakenly treated as a notice of appeal.  Tijerina subsequently filed a document explaining his original filing was intended to place us on notice of a potential appeal if he received an unfavorable ruling on matters pending in the trial court.  Questioning our jurisdiction, we offered Tijerina and the State an opportunity to address the issue further.  Neither responded.  
Our appellate jurisdiction in a criminal case extends to judgments and appealable orders.  See Tex. Code Crim. Proc. art. 44.02 (Vernon 2006) ("[a] defendant in any criminal action has the right of appeal under the rules hereinafter prescribed"); Tex. R. App. P. 25.2(a)(2) (a defendant "has the right of appeal under Code of Criminal Procedure article 44.02 and these rules" which the trial court shall certify each time it "enters a judgment of guilt or other appealable order").  Otherwise, we lack appellate jurisdiction.  In some circumstances, a premature notice of appeal may be effective to invoke appellate jurisdiction.  See Tex. R. App. P. 27.1(b).  However, this is not such a case.  According to the correspondence Tijerina filed, the trial court has not yet ruled on matters he presented to that court for determination. 
	Finding we lack jurisdiction of this appeal, it is dismissed.
	It is so ordered.

							Per Curiam
Do not publish.